 

 

Exhibit 10.7

 



Form of Incentive Stock Option Agreement

 

On__________, an incentive stock option for _____shares of common stock, without
par value, of NorthWest Indiana Bancorp, an Indiana corporation (the
“Corporation”), at an option price per share of $______, was granted to ________
(the “Optionee”) by the Corporation. A copy of the option agreement (the
“Agreement”) relating to that option grant is attached as Exhibit A to this
Amendment. The Corporation and the Optionee have agreed to modify and amend the
Agreement in the following respects:

 

1.           Section 7 shall be amended to read in its entirety as follows:

 

Section 7. Termination. If the Participant ceases to maintain Continuous Service
for cause, or voluntarily for any reason other than death, Disability or
Retirement, all rights under the Option shall terminate immediately upon
cessation of Continuous Service. If the Participant ceases to maintain
Continuous Service by reason of death, then the Participant may exercise the
Option, but only to the extent the Participant was entitled to exercise the
Option at the date of such cessation, at any time during the remaining term of
the Option. If the Participant ceases to maintain Continuous Service as the
result of Disability the Participant may exercise the Option to the extent that
the Participant was entitled to exercise the Option at the date of such
cessation for a period of one year or until expiration of the term of the
Option, whichever is earlier. If the Participant ceases to maintain Continuous
Service as the result of retirement or for any reason other than those set forth
above, Participant may exercise the Option to the extent that the Participant
was entitled to exercise the Option at the date of such cessation for a period
of three months immediately succeeding such cessation of Continuous Service, and
in no event after the expiration date of the Option.

 

2.          Effectiveness. This Amendment shall be deemed effective as of the
date set forth below. Except as amended hereby, the Agreement shall remain in
full force and effect and shall be otherwise unaffected hereby.

 

3.          Governing Law. This Amendment shall be deemed to be a contract made
under the laws of the State of Indiana and for all purposes shall be governed by
and construed in accordance with the laws of such state applicable to contracts
to be made and performed entirely within such state.

 

4.          Counterparts. This Amendment may be executed in any number of
counterparts, each of such counterparts shall for all purposes be deemed to be
an original, and all such counterparts shall together constitute but one and the
same instrument.

 

[signature page follows]

 

1

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the ____ day of ______________, 2012.

 

 

  NorthWest Indiana Bancorp       By:       Corporate Secretary      
“Corporation”           “Optionee”

 



2

